Citation Nr: 1119951	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in July 2007.  A transcript of the hearing has been associated with the claim file.  

This case was remanded by the Board in October 2007 and December 2009 for further development.  


FINDINGS OF FACT

1.  The appellant did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in December 2007.  Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in July 2007.  At the start of the hearing, the VLJ clarified the issue on appeal.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  We also note that the appellant was provided with correspondence regarding claims for PTSD based on sexual assault in April 2001.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

The Board acknowledges that the appellant has not been afforded a VA examination in relation to his claim for entitlement to service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a verified stressor.  Furthermore, as will be explained below, there is also no persuasive evidence that the appellant's PTSD is related to service.  In reaching this conclusion, the appellant's own lay statements were considered, but as will be explained in the body of this decision, such statements do not credibly establish a nexus between his PTSD to service.  For these reasons, the evidence does not indicate that the appellant's PTSD is attributable to service such as to require an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996). However, the Court has held that the regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The appellant's claim for service connection for PTSD is based in part on the contention that his PTSD is related to in-service sexual assault.  

If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See M21- 1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).

The Board notes that the appellant has not asserted that his disability is the result of combat.  As such, the provisions of 38 U.S.C.A. § 1154 (West 2002) and the provisions of 38 C.F.R. § 3.304(f) relating to combat are not for application.  

Analysis

The appellant has appealed the denial of service connection for PTSD.  Service treatment records show normal psychiatric evaluation at the separation examination in June 1975.  Personnel records show that the appellant held a variety of jobs in service such as a cook, store clerk, and restaurant laborer but the jobs lasted no more than a few months duration.  Personnel records also show consistent performance evaluations throughout service.  

In March 1999, the appellant reported that he experienced stress and a traumatic event while in service.  It was noted that the appellant reported some symptoms reflective of PTSD.  An assessment was given of r/o PTSD second to in service trauma.  In the March 1999 PTSD questionnaire, the appellant reported service injuries of falling down a ladder and off of an airplane.  He also reported traumas of: (1) couple of pilots lost at sea, (2) couple of service members from another squadron who jumped off the ship and could not be found, and (3) watching a service member get chewed up by the propeller.  The appellant reported in May 1999 a stressor of watching a man jump off a ship in 1972 and die.  He also reported a stressor of being raped by two men.

In a September 1999 examination by G.H., the appellant reported "a fall while he was parachute jumping."  He stated that he landed feet first in the water after his reserve chute did not open.  He also reported being sexually assaulted by two men in service.  PTSD was diagnosed.  G.H. noted that the appellant presented with the symptoms of PTSD relevant to a traumatic experience that occurred to him while in service.  She stated that being sexually assaulted has caused the appellant to have all the symptoms of PTSD to include nightmares, intrusive and distressing memories, hyperviligant behavior, and avoidance of closeness with others.  

In a January 2000 examination, it was noted that the appellant experienced a traumatic fall from a plane when his parachute did not open.  The appellant also reported being sexually assaulted in service.  He related the same in February 2000 and June 2000.

In a June 2000 statement, G.L. related that in the summer of 1975 he and the appellant worked on Grande Island adjacent to the naval base processing refugees from Vietnam.  In a July 2000 statement, M.S. related that during the months of February 1975 and July 1975 he, along with the rest of his detachment, participated in the processing of Vietnamese refugees on Grande Island.  

An assessment of r/o PTSD was given in July 2000.  However, adjustment disorder, unspecified, was diagnosed.  Insomnia secondary to thought disorder was diagnosed in July 2001.  PTSD, r/o major depression, was assessed in November 2001.  

In a statement received in October 2000, the appellant reported that between late 1974 and early 1975 he was sexually assaulted while on assignment helping Vietnam refugees on Grande Island.  He reported being sexually assaulted in a bathroom and being fearful of being killed.  

In a May 2001 PTSD questionnaire, the appellant indicated that he was discharged within a month of the assault.  G.L. related in a June 2001 statement that he could attest to the fact that the appellant was present on Grande Island when the event took place but as to the appellant's mental state afterwards "no such luck."  In a November 2001 letter from the appellant's daughter, she discussed growing up with her father and the impact he had on her life.

The appellant's mother related in a statement received in September 2002 that her son was kind, thoughtful and very loving before service and that when he came back home after service he was a changed man who could not control his temper. The appellant related in September 2002 that around March-May 1974 he was an aviation electronic tech to either VAW 110 or VAW 111 aboard either the USS Hancock or USS Oriskany.  He related that while on a flight there was engine trouble, the pilot went to 10,000 feet, they bailed out and the plane crashed into the ocean.  He related that he jumped and that was the last thing he remembered until two to three weeks later.  He maintains that when he woke up he was in a hospital in Guam or the Philippines. 

Major depressive disorder and military sexual trauma was assessed in January 2003.  PTSD (military sexual trauma) was assessed in August 2004.  

A November 2004 statement from L.T. related that in February 1982 the appellant told him about the good and bad times in service which included the appellant being sexually assaulted.

During the July 2007 hearing, the appellant discussed being sexually assaulted in 1975 while processing Vietnamese refugees.  His wife testified that she met the appellant two years after he separated and that life with him was like walking on eggshells.

The appellant has also submitted an internet article on the USS Hancock, 1944- 1976 and an article on sexual assault among male veterans.  He also has submitted internet clippings on sexual trauma.  

In light of the above evidence, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that to establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  Here, the Board notes that, at most, the appellant has a DSM-IV diagnosis of PTSD.  However, the Board finds that the remaining requirements necessary to establish service connection for PTSD have not been met given the lack of a verified stressor.

The appellant has reported stressors of seeing a man jump to his death, watching another man being "chewed up by a propeller," partaking in an aircraft ejection and being sexually assaulted in service.  However, the evidence from the time of the appellant's discharge, his personnel file, and the other evidence of record are insufficient to corroborate a claimed stressor to include the lay statements of record.  

The RO requested verification from the U.S. Armed Services Center for Unit Records Research (CURR).  CURR responded that they reviewed the command history for the USS Oriskany and found that in March 1974 an A-7 aircraft crashed into the sea immediately after launch and the pilot was never recovered.  Also, in April 1974 an aircraft from RVAH-110 had engine failure and was forced to make a barricade arrestment.  In May 1974, an A-7 suffered engine malfunction shortly after takeoff and crashed into the water.  The pilot ejected safely.  CURR noted that the 1974 command history for the USS Oriskany revealed a history of four mishaps.  However, the history did not document the crash at sea as described by the appellant.  The deck logs also did not document the crash at sea as described by the appellant.  

In February 2011, a formal finding of lack of information to corroborate stressors associated with the claim for PTSD was found.  It was determined that the appellant did not provide enough detail to allow a meaningful search for his stressors of seeing a man jump to his death and watching another man being "chewed up by a propeller."  Regarding the aircraft ejection, it was found that there was no record of crew ejections or crashing into the sea as described by the appellant.  It was stated that there was no record of injury or physical examination of the appellant on the date of the incident, or any personnel file of a debriefing of any kind following the incident.  Regarding the sexual assault, it was noted that the file is negative for any medical treatment following the claimed assault and that the appellant was released from active duty shortly thereafter, and that there was nothing in the appellant's OMPF that would offer evidence as prescribed by 38 C.F.R. § 3.304(f)(4).  The Board has therefore determined that the evidence does not warrant the conclusion that a claimed stressor has been verified.

There is no doubt that the appellant is competent to relate the information as he remembers it.  Thus, his competency is not at issue with regard to recounting the events.  Rather, it is his credibility which the Board finds is lacking.  In this regard, we note that the appellant filed a claim for service connection for PTSD in February 1999.  During his March 1999 PTSD questionnaire he reported traumas of "pilots lost at sea," a service member jumping off the ship, and that he saw a service memeber getting chewed up by a propeller.  However, the appellant did not report the sexual assault at that time.  Rather, he discussed his other alleged traumatic events.  His report of being sexually assaulted did not come until May 1999.  We find it incredible that he would report other traumatic events that occurred in service at that time and not the sexual assault.  

Furthermore, we note that the appellant has rendered inconsistent statements regarding the sexual assault.  In his May 1999 statement, when discussing the sexual assault he stated that he was going to help out refugees from Vietnam and that he did not know at that time but that the refugees did something to him one night.  However, in latter statements he related that the sexual assault took place in the restroom during a restroom break.  As the appellant has rendered inconsistent statements, we find him not credible and an inaccurate historian.  Since we find that the appellant has been an unreliable historian, we further find the statement of L.T. that the appellant told him about being sexually assaulted in February 1982 is equally not credible.  

We recognize that G.H. has stated that being sexually assaulted has caused the appellant to have all the symptoms of PTSD.  We also acknowledge that the appellant was discharged shortly thereafter the alleged assault.  However, we note that the appellant has rendered inconsistent statements regarding the sexual assault and he failed to report the assault when he first reported his in service traumas.  Furthermore, there is no indicia of personal assault noted in the service treatment records or personnel records.  

In reaching this determination the Board has considered the guidance established in Menegassi and have considered the concerns expressed in the dissent.  Here, we do not have a bright line.  Rather, we find that the accounts of the appellant to be not credible and a medical opinion based upon an inaccurate factual premise to be equally inaccurate.  Here, in this case, his recounting to the medical professionals does not qualify as credible supporting evidence or other indicia that the event did in fact occur.  We again note that we have considered all the evidence of record in determiniing whether there is corroboration.  See, Menegassi v. Shinseki, ---F3d---(April 21, 2011)

As far as his claim of being ejected out of a plane, we find the report to be incredible that the event took place and there is no such event in the record.  Such incredible account renders his other reports equally incredible.

The Board acknowledges that the appellant has submitted literature on sexual trauma and the USS Hancock.  However, the articles are not specific to the appellant and the findings were not based on the appellant's particular history and circumstances.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case.

As the evidence here does not establish that the appellant has engaged in combat with the enemy, independent verification of a stressor is necessary to substantiate the claim.  Therefore, given the lack of a verified stressor, an award of service connection is not warranted.  Under these circumstances, the Board must conclude that the appellant has not met the regulatory requirements for service connection for PTSD, and that, on this basis, his claim must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









ORDER

Service connection for PTSD is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


